DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two blocking elements, the blocking device and pinion joined together rotationally firmly by a shaft (claim 9), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear what the blocking device is as recited in claim 1 as well as the dependent claims as well as how it functions and how it is connected to the other components. Applicant provides no further explanation nor shows in the drawing what the blocking devices are and how they interact with the remaining components. Applicant even states in the specifications that the “precise functioning of the blocking devices will not be discussed at this time” however claims the functioning of the blocking device. The blocking device and how it specifically interacts and is connected to the actuating mechanism is important to the Applicant’s invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant discloses another two escutcheons in claim 5, after having already disclosed one in the preamble of claim 1. It is unclear how there could be three escutcheons in this device. Further clarification is required.  For the purposes of examination, there are only two as disclosed in claim 5 – the recitation of the escutcheon in claim 1 is merely intended use and not yet disclosed as part of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badhya et al. US 20140191516 (hereinafter referred to as Badhya). 
Regarding claim 1, Badhya discloses an actuating handle (25) for a door with an escutcheon (not labeled – see fig1) and a handle (250,235) for actuating a locking device (55, 335) arranged in the door,  
wherein the handle for actuating the locking device is mounted in the escutcheon (fig1) rotatably about a first axis of rotation (75)
 wherein the actuating handle moreover has a blocking device (270,305,300,315)
wherein the blocking device (fig1) has a release position in which a rotation of the handle (paragraph 40) about the first axis of rotation is released, and a blocking position (paragraph 37-38) in which a rotation of the handle about the first axis of rotation is blocked by the blocking device (paragraphs 37-40)
 wherein the actuating handle moreover has an actuating mechanism (265,285) for the blocking device, wherein the actuating mechanism has a sliding element (265) which is displaceable along a circle segment (annotated figure) centered around the first axis of rotation, wherein a displacement of the sliding element along the circle segment brings about an actuation of the blocking device. (fig.1-4)

Regarding claim 2, Badhya discloses the actuating handle as claimed in claim 1, wherein the sliding element (the thickness of the sliding element) passes through an end face (rim – see fig.1) of the escutcheon (fig1) facing toward the handle (see fig.1) in the direction of the first axis of rotation. (fig.1-4

Regarding claim 3, Badhya discloses the actuating handle as claimed in claim 2, wherein the escutcheon has a recess (not labeled, see fig.1 – where 265 can be inserted into) in its end face, through which the sliding element passes through the end face and in which the sliding element is guided.(fig1)

Regarding claim 4, Badhya discloses the actuating handle as claimed in claim 2, wherein the blocking device comprises at least one first blocking element joined rotationally firmly to the handle (305) and a second rotatably mounted blocking element (310), wherein a rotation of the second blocking element brings the second blocking element into engagement with the first blocking element such that a rotation of the handle about the first axis of rotation is hindered by the second blocking element. (paragraphs 37-40)

Regarding claim 5, Badhya discloses the actuating handle as claimed in claim 2, wherein the actuating handle comprises two escutcheons (fig1), which can be arranged on opposite sides of a door, wherein the actuating mechanism for the blocking device is arranged on a first escutcheon (not labeled, see fig1) and wherein the blocking device is arranged between the first escutcheon and a second escutcheon (not labeled, see fig1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badhya et al. US 20140191516 (hereinafter referred to as Badhya) as applied to claim 1 above, and further in view of Huang US 6644077 (hereinafter referred to as Huang). 

Regarding claim 6, Badhya teaches the actuating handle as claimed in claim 2, however, does not teach wherein the actuating mechanism comprises a rotary slide and at least one pinion, wherein the rotary slide is mounted on the first escutcheon rotatably about the first axis of rotation and carries or comprises the sliding element, wherein the pinion is mounted on the escutcheon rotatably about a second axis of rotation, and wherein the rotary slide stands in an operative connection with the pinion such that a rotation of the rotary slide about the first axis of rotation brings about an actuating of the blocking device from the release position to the blocking position and/or vice versa.

Huang teaches an actuating handle (fig1) wherein the actuating mechanism comprises a rotary slide (35) and at least one pinion (33), wherein the rotary slide is mounted on the first escutcheon (fig1) rotatably about the first axis of rotation and carries or comprises the sliding element (32), wherein the pinion is mounted on the escutcheon (fig1) rotatably about a second axis of rotation (at center of 33, see fig. 1), and wherein the rotary slide stands in an operative connection with the pinion such that a rotation of the rotary slide about the first axis of rotation brings about an actuating of the blocking device (inner segments of 35) from the release position to the blocking position and/or vice versa.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the internal components of the actuating mechanism as taught by Badhya with the rotary slide and one pinion as taught by Huang in order to allow unlatching of the lock through a smaller angle rotation of the handle (Huang, col, 1 lines 11-14). 

Regarding claim 7, the combination of Badhya and Huang further teaches the actuating handle as claimed in claim 6, wherein the maximum extension of the rotary slide (Huang fig.1) is smaller (the rotary slide of Huang is smaller in size therefore smaller extension) in the radial direction of the first axis of rotation than the minimum extension of the first escutcheon (Huang fig1). (Badhya fig.1-3, Huang fig1)

Regarding claim 8, Badhya in view of Huang further teaches the actuating handle (100) as claimed in claim 6, wherein the rotary slide comprises a toothed segment (Huang 352, see fig1) on its circumference, which meshes with the pinion (Huang fig.1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the internal components of the actuating mechanism as taught by Badhya with the rotary slide comprising a toothed segment as taught by Huang in order to allow unlatching of the lock through a smaller angle rotation of the handle (Huang, col, 1 lines 11-14).

Regarding claim 9, Badhya in view of Huang further teaches the actuating handle as claimed in claims 6, wherein the pinion and the blocking device are joined together rotationally firmly by a shaft (Badhya – 285). (Badhya fig.1-3)

Annotated Figure 


    PNG
    media_image1.png
    446
    453
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 10, although the use of bushings is well known in the art, Badhya nor Huang teaches the bushings as described in claim 10 as well as the preceding claims. Examiner can find no reason to combine or modify references of record to show not only an actuating element and blocking device as disclosed in claim 1 and 6 and 9, but also two bushing and the mounting of the shaft “floating” in the first and second bushing, without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to actuating handles.
Related but not relied upon prior art: Koenig US 5433497, Falk US 2400403, Teich US 2295435. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner




/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 29, 2021